DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mathew Kinnier on 01/26/2022. 
The application has been amended as follows: 
A.	Amend claims 1, 4 – 7, 9 and 12 to read as follow:
Claim 1, A prosthetic intervertebral disc comprising: 
first and second end plates sized and shaped to fit within an intervertebral space, each end plate having a vertebral contacting surface and an opposite inner surface; 

wherein the first and second end plates are each formed of at least two pivtoably interconnected elongated parts having a first configuration in which the at least two elongated parts are pivoted relative to each other to be substantially axially aligned with each other in an at least two elongated parts are pivoted relative to each other to be axially unaligned in a deployed configuration, wherein the prosthetic intervertebral disc has a wider width in the deployed configuration than that in the insertion configuration; 
the inner surface of the first end plate includes a first bearing surface on one of the at least two pivtoably interconnected elongated parts of the first end plate and the inner surface of the second end plate includes a second bearing surface on one of the at least two pivtoably interconnected elongated parts of the second end plate, the first and second bearing surfaces opposed to one another; 
a mobile core configured to be received between the first and second bearing surfaces and arranged to allow articulation between the mobile core and each of the first and second end plates; and 
a track formed in the inner surfaces of the first and second end plates, the track is configured to allow the mobile core to slidably move therealong from a first position between the other of the at least two interconnected parts of the first and second end plates outside of the bearing surfaces to a second position between the bearing surfaces when the first and second end plates are in the deployed configuration, wherein the movement of the mobile core from the first position to the second position increases a height of the prosthetic intervertebral disc measured between the vertebral contacting surfaces of the first and second end plates, wherein in both the first position and the second position, the mobile core is positioned between the first and second end plates.
Claim 9, A prosthetic intervertebral disc comprising: 
first and second end plates sized and shaped to fit within an intervertebral space, each end plate having a vertebral contacting surface and an opposite inner surface; 

wherein the first and second end plates are each formed of at least two elongated parts pivtoably connected to each other by a post, said at least two elongated parts of each of the first and second end plates having a first configuration in which the at least two elongated parts are pivoted relative to each other to be substantially axially aligned with each other in an at least two elongated parts are pivoted relative to each other to be axially unaligned with each other in a deployed configuration, wherein a width of the prosthetic intervertebral disc in the deployed configuration is greater than that in the insertion configuration; 
the inner surface of the first end plate includes a first bearing surface on one of the at least two elongated parts of the first end plate and the inner surface of the second end plate includes a second bearing surface on one of the at least two elongated parts of the second end plate, the first and second bearing surfaces opposed to one another; 
a mobile member configured to be received between the first and second bearing surfaces and arranged to [[be]] articulate with respect to both the first and second bearing surfaces and to allow articulation between the first and second end plates; and 
a track formed in the inner surfaces of the first and second end plates, the track is configured to allow the mobile member to slidably move therealong from a first position between the other of the at least two elongated parts of the first and second end plates outside of the bearing surfaces to a second position between the bearing surfaces when the first and second end plates are in the deployed configuration, wherein the movement of the mobile member from the first position to the second position increases a height of the prosthetic intervertebral disc measured between the vertebral contacting surfaces of the first and second end plates, wherein in both the first position and the second position, the mobile member is positioned between the first and second end plates.
Claim 4, The disc of Claim 1, wherein the insertion configuration comprises a substantially linear arrangement of the at least two elongated parts of each of the first and second end plates.  
Claim 5, The disc of Claim 4, wherein the at least two elongated parts comprise first, second and third parts and the deployed configuration comprises a substantially H-shaped arrangement.
Claim 6, The disc of Claim 1, wherein the prosthetic intervertebral disc in the insertion configuration has [[a]] the height less than 10 mm and the width [[of]] less than 12 mm.  
Claim 7, The disc of Claim 1, wherein the height of the prosthetic intervertebral disc when the mobile core is in the second position is at least 1.5 times [[a]] the height of the prosthetic intervertebral disc when the mobile core is in the first position 
Claim 12, The disc of Claim 9, wherein the insertion configuration comprises a substantially linear arrangement of the at least two elongated parts of each of the first and second end plates.
B.	Add new claims 15 – 18 to read as follow:
Claim 15 (New) The disc of Claim 12, wherein the at least two elongated parts comprise first, second and third parts and the deployed configuration comprises a substantially H-shaped arrangement.  
Claim 16 (New) The disc of Claim 9, wherein the prosthetic intervertebral disc in the insertion configuration has [[a]] the height less than 10 mm and [[a]] the width less than 12 mm.  
Claim 17 (New) The disc of Claim 9, wherein the height of the prosthetic intervertebral disc when the mobile member is in the second position is at least 1.5 times the height of the prosthetic intervertebral disc when the mobile member is in the first position.
Claim 18 (New) The prosthetic intervertebral disc of Claim 9, wherein the mobile member allows articulation of the end plates relative to each other in an anterior/posterior direction and in a lateral direction.
C.	Cancel claims 13 – 14.
D.	Allow claims 1 – 12 and 15 – 18.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Glenn et al. (US Pub. 2007/0299521 A1) which discloses a related disc [abstract] comprising two end plates [Fig.44B, shows 372 having two end plates as shown in Fig.2] each formed of at least two pivotably interconnected parts [Figs.44], and a slidable core [362], and according an alternative embodiment of the same invention, Glenn teaches a core slidable from outside a bearing surfaces to in between bearing surfaces of the disc to increase a height of the disc in situ while minimizing the dimension of the disc during insertion.
Glenn does not disclose all the limitations of the claims as currently amended, mainly directed to the structural correlation of the mobile core / member and the pivotably connected / interconnected parts of the end plates. Accordingly, the claims as currently amended are allowable over the discovered art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL S HANNA/Primary Examiner, Art Unit 3775